United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-51524
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BENJAMIN RODRIGUEZ CALDERON,

                                    Defendant-Appellant.


                         consolidated with
                            No. 06-50264
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BENJAMIN CALDERON,

                                    Defendant-Appellant.

                        -------------------
          Appeals from the United States District Court
                for the Western District of Texas
                     USDC No. 5:99-CR-68-ALL
                         USDC No. 5:05-CR-2
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51524
                         c/w No. 06-50264
                                -2-

     Benjamin Rodriguez Calderon pleaded guilty, without a plea

agreement, on April 25, 2005, to a four-count indictment charging

him with uttering counterfeit checks in violation of 18 U.S.C.

§ 513(a).   Rodriguez Calderon argues that the district court

erred by imposing a two-level adjustment for sophisticated means

under U.S.S.G. § 2B1.1(b)(9)(C).   He argues that printing checks

using a computer program available for purchase by anyone at a

local office supply store, sending a check in the mail to

purchase coins, and walking a check into a financial institution

to open an account did not constitute sophisticated means.     Even

though certain aspects of Rodriguez Calderon’s scheme were not

sophisticated, the offense as a whole involved sophisticated

means.   See United States v. Clements, 73 F.3d 1330, 1340 (5th

Cir. 1996).   Rodriguez Calderon has failed to show that the

district court erred in imposing a two-level increase based on

his use of sophisticated means during the offense.

     AFFIRMED.